UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 9, 2011 Quepasa Corporation (Exact name of registrant as specified in its charter) Nevada 001-33105 86-0879433 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 324 Datura Street, Ste. 114 West Palm Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 366-1249 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets On November 10, 2011, Quepasa Corporation (the “Company”) filed a Current Report on Form 8-K (the “November Form 8-K”) reporting that it had completed its merger with Insider Guides, Inc. which owns and operates the social networking site myYearbook.com (“myYearbook”).This Form 8-K/A amends the November Form 8-K, to includetheunaudited pro forma financial information related to the myYearbook merger required by Item9.01(b) of Form 8-K and to include thefinancial statements of myYearbook as of and for the nine months ended September 30, 2011.This Form 8-K/A is being filed solely to supplement the November Form 8-K to provide the attached exhibits and does not modify any of the information disclosed in the November 8-K. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired. myYearbook’s unaudited financial statements as of and for the nine months ended September 30, 2011, which is attached as Exhibit 99.1. (b) Pro forma financial information. The Company’s unaudited pro forma financial information for the nine months ended September 30, 2011 and the year ended December 31, 2010, which is attached as Exhibit 99.2. (d) Exhibits. Exhibit No.
